DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND APPARATUS FOR REMOVING INFORMATION FROM RECORDS.
The use of the terms WiFi, YouTube, Netflix, PlayStation, Blu-ray, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized completely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first records” lacks proper antecedent basis.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the record filter” should be “the means for record filtering.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the second means of communicating” should be “the second means for communicating.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the second records from the second records” should be “the second records.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the records” lacks proper antecedent basis.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the records” lacks proper antecedent basis.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,700,955 B2 to Kerkes. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to claim 1 of Kerkes, and in a similar manner, the dependent claims of the instant application are generic to the dependent claims of Kerkes.  Claim 1 of Kerkes falls entirely into the scope of claim 1 of the instant application, in other words, claim 1 of the instant application is anticipated by claim 1 of Kerkes.  For example, “a first communication radio” of Kerkes reads upon “a first means for communicating” of the instant application.  Other similar mappings of limitations reciting “means” from the instant application to their equivalent in Kerkes are underlined in the Table below, as well as general claim mappings.  The same motivation applies for the dependent claims.

Instant application 16/916,071			Kerkes
1. An apparatus including: a first means for communicating to collect records of network traffic on a communication network; a second means for communicating to transmit, via a network communication, the records identifying a portion of the network traffic to an audience measurement entity; the first means for communicating to collect second records of second network traffic on the communication network, the second network traffic including the network communication; means for determining a MAC address of the second means for communicating; means for record filtering to remove the network communication associated with the MAC address from the records; and the second means for communicating to transmit the second records to the audience measurement entity, the first records and the second records including media monitoring data about media presented via the communication network.

1. An apparatus including: a first communication radio to collect first records of first network traffic on a communication network; a second communication radio to transmit, via a network communication, the first records to an audience measurement entity; the first communication radio to collect second records of second network traffic on the communication network, the second network traffic including the network communication; a MAC address determiner to determine a MAC address of the second communication radio; a record filter to remove the network communication from the second records, the network communication identified based on the MAC address; and the second communication radio to transmit the second records to the audience measurement entity, the first records and the second records including media monitoring data about media presented via the communication network.
2. The apparatus of claim 1, further including: first means for facilitating communication between the MAC address determiner and the first means for communicating; and second means for facilitating communication between the record filter and the second means for communicating.
3. The apparatus of claim 1, wherein the second means of communicating transmits the records identifying a portion of the network traffic to a gateway and the gateway is to transmit the records to an audience measurement entity.

2. The apparatus of claim 1, further including: a first interface to facilitate communication between the MAC address determiner and the first communication radio; and a second interface to facilitate communication between the record filter and the second communication radio.
3. The apparatus of claim 1, wherein the second communication radio transmits the records identifying a portion of the network traffic to a gateway and the gateway is to transmit the records to an audience measurement entity.
4. The apparatus of claim 3, wherein the audience measurement entity is to use the network traffic to generate audience measurement data.

4. The apparatus of claim 3, wherein the audience measurement entity is to use the network traffic to generate audience measurement data.
5. The apparatus of claim 3, wherein the gateway is connected to a modem, the modem including an access point sharing the communication network.

5. The apparatus of claim 3, wherein the gateway is connected to a modem, the modem including an access point sharing the communication network.
6. The apparatus of claim 3, wherein the network traffic includes requests to the gateway for streaming media.

6. The apparatus of claim 3, wherein the network traffic includes requests to the gateway for streaming media.
7. The apparatus of claim 1, wherein the communication network is a local area network (LAN) network.

7. The apparatus of claim 1, wherein the communication network is a local area network (LAN) network.


Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,700,955 B2 to Kerkes in view of claim 14 of U.S. Patent No. 7,197,560 B2 to Caslin et al. (“Caslin”).  Kerkes reads upon the claim limitations of instant application with the exception of the claims of the instant application pertaining to an apparatus comprising memory including instructions and the Patent pertaining to a non-transitory computer readable storage medium including instructions, in other words, different statutory classifications, the Patent pertaining to a machine, and the instant application pertaining to an article of manufacture, as well as collect, via the first communication radio, first records and collect, via the second communication radio, second records.  It would have been obvious to one of ordinary skill in the art to utilize a machine which is similar to an article of manufacture, as use of a known technique to improve similar devices (methods, or products) in the same way is obvious [MPEP 2143].  Furthermore, Caslin discloses at claim 14, a first receiver configured to collect a first transaction record associated with a circuit-switched network; a second receiver configured collect a second transaction record associated with a packet-switched network, wherein the first transaction record and the second transaction record correspond to a common communication session transported by the circuit-switched network and the packet-switched network.  It would have been obvious to one of ordinary skill in the art to utilize the first and second receivers of Caslin into the invention of Kerkes.  The suggestion/motivation would have been to have a system for supporting fraud monitoring (Caslin, claim 14).  This same motivation applies for all dependent claims.  See the Table below for detailed claim mappings, with underlined portions highlighting differences between the instant application and Kerkes and Caslin.  

Instant application 16/916,071	                   Kerkes and Caslin
8. An apparatus comprising: memory including instructions; a first communication radio; a second communication radio; a processor to execute the instructions, the instructions, which when executed, cause the processor to: collect, via the first communication radio, first records of first network traffic on a communication network; transmit, via a network communication using the second communication radio, the first records to an audience measurement entity; collect, via the second communication radio, second records of second network traffic on the communication network, the second network traffic including the network communication; determine a MAC address of the second communication radio; remove the network communication from the second records from the second records, the network communication identified based on the MAC address; and transmit the second records to an audience measurement entity, the first records and the second records including media monitoring data about media presented via the communication network.

Kerkes
14. A non-transitory computer readable storage medium including instructions, which when executed, cause a processor to: collect first records of first network traffic on a communication network; transmit, via a network communication using a second communication radio, the first records to an audience measurement entity; collect second records of second network traffic on the communication network, the second network traffic including the network communication; determine a MAC address of a second communication radio; remove the network communication from the second records from the second records, the network communication identified based on the MAC address; and transmit the second records to an audience measurement entity, the first records and the second records including media monitoring data about media presented via the communication network. 

Caslin
14. A system for supporting fraud monitoring, the system comprising: a first receiver configured to collect a first transaction record associated with a circuit-switched network; a second receiver configured collect a second transaction record associated with a packet-switched network, wherein the first transaction record and the second transaction record correspond to a common communication session transported by the circuit-switched network and the packet-switched network; transported by the circuit-switched network and the packet-switched network;
9. The apparatus of claim 8, wherein the transmitting of the records to an audience measurement entity includes transmitting the records to a gateway, the gateway to transmit the records to an audience measurement entity.

Kerkes
15. The non-transitory computer readable storage medium of claim 14, wherein the transmit the records to an audience measurement entity includes transmitting the records to a gateway, the gateway is to transmit records to the audience measurement entity.

10. The apparatus of claim 9, wherein the audience measurement entity is to use the network traffic to generate audience measurement data.

Kerkes
19. The non-transitory computer readable storage medium of claim 14, wherein the audience measurement entity is to use the network traffic to generate audience measurement data.
11. The apparatus of claim 9, wherein the network traffic includes requests to the gateway for streaming media.

Kerkes
16. The non-transitory computer readable storage medium of claim 15, wherein the network traffic includes requests to the gateway for streaming media.
12. The apparatus of claim 9, wherein the gateway is connected to a modem, the modem generating the communication network.
Kerkes
17. The non-transitory computer readable storage medium of claim 15, wherein the gateway is connected to a modem, the modem generating the communication network.
13. The apparatus of claim 8, wherein the communication network is a local area network (LAN) network.

Kerkes
18. The non-transitory computer readable storage medium of claim 15, wherein the communication network is a local area network (LAN) network.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0019556 A1 to Poddar et al. (“Poddar”).

As to claim 14, Poddar discloses a method (paras. 0041-0043), comprising: transmitting, via a first communication radio, first records of first network traffic on a communication network to an external location (para. 0041, para. 0143, fig. 1 (i.e. the communication network), listing server computer 106 sends to consolidation server computer (i.e. external location) records 102, wireless links may be implemented using an interface (i.e. a first communication radio); para. 0042, records are made up of strings (i.e. traffic)); determining a parameter associated with the transmission of the records of the first network traffic (paras. 0042-0043, parsing logic 114 may further break each string into delimited words or numbers (i.e. each being a parameter)); collecting, via a second communication radio, second records of second network traffic on the communication network (para. 0041, para. 0143, fig. 1 (i.e. the communication network), listing server computer 108 sends to consolidation server computer records 104, wireless links may be implemented using an interface (i.e. a second communication radio); para. 0042, records are made up of strings (i.e. traffic)); and removing, from the second records, traffic including the parameter (para. 0042, for example, parsing logic 114 may be programmed or configured to break (i.e. breaking means it is removing them from each other) each of records 102 and records 104 into a series of strings (i.e. traffic). Parsing logic 114 may further break (i.e. breaking means it is removing them from each other) each string into delimited words or numbers (i.e. each being a parameter)).
As to claim 15, Poddar further discloses the method of claim 14, further including transmitting the second records to the external location (para. 0041, para. 0143, fig. 1, listing server computer 108 sends to consolidation server computer (i.e. external location) records 104, wireless links may be implemented using an interface).
As to claim 19, Poddar further discloses the method of claim 14, wherein the communication network is a local area network (LAN) network (para. 0143, communication interface 718 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0019556 A1 to Poddar et al. (“Poddar”) in view of U.S. Publication No. 2018/0124009 A1 to Kerkes et al.
As to claim 16, Poddar does not expressly disclose the method of claim 15, wherein the external location is associated with an audience measurement entity and the second records include media monitoring data about media presented via the communication network.
	Kerkes et al. discloses network monitoring performed by the network communications monitor includes determining a MAC address of a device involved in network communications within a panelist household [i.e. media monitoring data]. While the MAC address is not contained in the network communications itself, it is determined using, for example, an address resolution protocol (ARP) lookup. The network communications monitor [i.e. the consolidation server of Poddar] creates a log and/or a record of the network communications [i.e. the second records of Poddar], identifies a device associated with the network communications (e.g., a device that originates and/or receives the network communications), and electronically transmits the log and/or the record to the network activity measurement system (e.g., to an audience measurement entity such as The Nielsen Company (US), LLC) (para. 0031).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the network monitoring of Kerkes et al.
into the invention of Poddar. The suggestion/motivation would have been to facilitate mapping a device name to a hardware address (Kerkes et al., para. 0001). Including the network monitoring of Kerkes et al. into the invention of Poddar was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kerkes et al.
As to claim 17, Poddar and Kerkes et al. further disclose the method of claim 16, wherein the audience measurement entity is to use the network traffic to generate audience measurement data (Kerkes et al., media providers and/or metering entities such as, for example, advertising companies, broadcast networks, etc. are often interested in the viewing, listening, and/or media behavior/interests of audience members and/or the public in general. To collect these behavior/interests, an audience measurement company may enlist panelists (e.g., persons agreeing to be monitored) to cooperate in an audience measurement study for a period of time. The media usage habits of these panelists as well as demographic data about the panelists is collected and used to statistically determine the size and demographics of an audience).  In addition, the same suggestion/motivation of claim 16 applies.
As to claim 18, Poddar and Kerkes et al. further disclose the method of claim 16, wherein the second network traffic includes requests to a gateway for streaming media (Kerkes et al., para. 0021, media device requests for media from a media provider via a network; para. 0023, when a media device within the LAN transmits a request to a resource outside of the LAN (e.g., on the Internet,) the router and/or gateway translates the originating (private) IP address of the device making the query to the public address of the router and/or gateway before relaying the request outside of the LAN (e.g., to the Internet); para. 0040, media provider may be Internet streaming video and/or audio services)).  In addition, the same suggestion/motivation of claim 16 applies.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0019556 A1 to Poddar et al. (“Poddar”) in view of U.S. Publication No. 2011/0239289 A1 to Wang et al. (“Wang”).
As to claim 20, Poddar does not expressly disclose the method of claim 14, wherein the parameter includes a MAC address.
	Wang discloses a data packet (i.e. as in a record of Poddar) transmitted from a host is inspected by a security gateway (i.e. consolidation server computer of Poddar), and source MAC address is extracted (i.e. as in the parsing of Poddar) (para. 0045-0049), and this occurs with multiple packets (i.e. records of Poddar) (para. 0063).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the extraction of Wang
into the invention of Poddar. The suggestion/motivation would have been to associate a public user identity to a private user identity (Wang, para. 0012). Including the extraction of Wang into the invention of Poddar was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150039719 A1 discloses at para. 0056  the distributor 106 assign a range of hash values to each of the plurality of worker computing devices 106c-n and may use a portion of the first hash (e.g., a certain number of alphanumeric values at the beginning of the hash) to determine which of the worker computing devices 106c-n will store the network traffic record 214a. However, before distributing the network traffic record 214a to the worker computing device 106c, the distributor 106a may wait to receive a second network traffic record 214b, generate a second hash, and determine that the first network traffic record 214a and the second network traffic record 214b are associated with a single communications session; at that point the distributor 106 may distribute both the first and second network traffic records 214a and 215b to the same worker computing device 106c. By way of example, and without limitation, in some embodiments, the distributor 106a receives a plurality of network traffic records 214a-n (e.g., a batch) within a particular time frame (e.g., substantially at the same time, within a predetermined period of time, or within a user-specified period of time), and the distribution component 204 may direct the generation of the hashes for each of the plurality of network traffic records 214 before beginning a distribution process. The distributor 106a may pair network traffic records 214 with matching hashes to identify the records that are associated with a single communications session. The distribution component 204 may numerically sort the batch of network traffic records 214 (e.g., by IP address and port) before generating the hashes so that the hash for each record in a communication session comes out the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463